DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7 of U.S. Patent No. 11,223,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities.
Instant Application # 17/538,022
US Patent 11,223,875
51. A method comprising: accessing a plurality of progress times corresponding to a plurality of devices viewing the media asset to determine whether each device has progressed beyond a particular time portion of the media asset, 

wherein each of the plurality of devices is remotely accessing a stored copy of the media asset, and 




wherein a progress time for a respective device of the plurality of devices indicates what time portion of the media asset was accessed by the respective device; 



in response to determining, based on the plurality of progress times, that every device of the plurality of devices has progressed beyond the particular time portion of the media asset: 

identifying a last device of the plurality of devices to have progressed beyond the particular time portion; and 





automatically causing to be displayed at the identified device an option to delete the stored copy of the media asset, wherein the stored copy of the media asset is deleted in response to selection of the option.

1. A method for performing actions based on respective progress times of a group of users of a media asset, 





the method comprising: receiving a request from a first user of the group of users for accessing a media asset to view a copy of the media asset stored on a device associated with the first user; 

retrieving, for each respective user of the group of users, a current progress time in the media asset, wherein the current progress time for a respective user indicates what time portion of the media asset was accessed by the respective user; 

identifying, for the first user, a plurality of other users of the group of users that have a current progress time that matches or is later than the current progress time of the first user, 
…
determining an earliest progress time for the plurality of other users based on the updated progress times; determining that the updated progress time of the first user matches or is later than the earliest progress time for the plurality of other users; and 
…
generating for display to the first user an option to delete the copy of the media asset stored on the device associated with the first user; and deleting the copy of the media asset stored on the device associated with the first user in response to receiving a user selection of the option.

52. The method of claim 51, further comprising: determining, based on the plurality of progress times, a maximum progress time beyond which the plurality of devices stop accessing the stored copy of the media asset, wherein the maximum progress time is less than a total duration of the media asset.

1. … retrieving, for each respective user of the group of users, a current progress time in the media asset, wherein the current progress time for a respective user indicates what time portion of the media asset was accessed by the respective user…
53. The method of claim 52, wherein the determining that every device of the plurality of devices has progressed beyond the particular time portion of the media asset comprises: determining an earliest progress time from the plurality of progress times, wherein the earliest progress time corresponds to the identified device; and determining whether the earliest progress time matches or is greater than the maximum progress time.

1. …determining an earliest progress time for the plurality of other users based on the updated progress times; determining that the updated progress time of the first user matches or is later than the earliest progress time for the plurality of other users…
54. The method of claim 51, further comprising causing to be displayed at the identified device a list of the plurality of devices.

1. …generating for display to the first user a list of the plurality of other users; monitoring the group of users to identify an updated progress time for each respective user of the group of users…

55. The method of claim 54, wherein the displayed list of the plurality of devices comprises an indicator of the progress time for each of the plurality of devices.

1. …retrieving, for each respective user of the group of users, a current progress time in the media asset, wherein the current progress time for a respective user indicates what time portion of the media asset was accessed by the respective user…generating for display to the first user a list of the plurality of other users…

56. The method of claim 55, further comprising: receiving a selection of a first device from the list of the plurality of other devices; and in response to receiving the selection of the first device, presenting an interface to the identified device for composing a communication directed to the first device.

4. The method of claim 1, wherein the option is a first option, the method further comprising: generating for display a second option to perform a communicate operation; generating for display a list that identifies each of the plurality of other users in response to receiving a user selection of the second option; receiving a user selection of a given user from the plurality of other users; and in response to receiving the user selection of the given user, presenting an interface to the first user for composing a communication directed to the given user.

57. The method of claim 51, wherein the option is a first option, the method further comprising: causing to be displayed at the identified device a second option to perform a communicate operation; receiving a selection of the second option; and in response to receiving the selection of the second option, causing to be displayed at the identified device a list of a plurality of other devices, wherein the plurality of other devices does not include the identified device.

4. The method of claim 1, wherein the option is a first option, the method further comprising: generating for display a second option to perform a communicate operation; generating for display a list that identifies each of the plurality of other users in response to receiving a user selection of the second option; receiving a user selection of a given user from the plurality of other users; and in response to receiving the user selection of the given user, presenting an interface to the first user for composing a communication directed to the given user.

58. The method of claim 51, wherein the option is a first option, the method further comprising: causing to be displayed at the identified device a second option to perform a post to a social network operation; and in response to receiving a selection of the second option, presenting an interface to the identified device for transmitting a communication to a social network associated with the identified device.

5. The method of claim 1, wherein the option is a first option, the method further comprising: generating for display a second option to perform a post to a social network operation; and in response to receiving a user selection of the second option, presenting an interface to the first user for transmitting a communication to a social network associated with the first user.
59. The method of claim 51, wherein determining that every device has progressed beyond the particular time portion is further based on viewing histories corresponding to the plurality of devices.

1. …monitoring the group of users to identify an updated progress time for each respective user of the group of users; determining an earliest progress time for the plurality of other users based on the updated progress times
60. The method of claim 51, wherein a first device of the plurality of devices has remotely accessed the copy of the media asset via a first provider and a second device of the plurality of devices has remotely accessed the copy of the media asset via a second provider.

7. The method of claim 1, wherein the first user of the group of users has accessed the media asset from a first provider and a second user of the group of users has accessed the media asset from a second provider.

Claims 61-70 see similar language in above claims.

See claim languages similar to above claims 1, 4, 5, and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-55, 59-65, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0171626 to Eatedali (“Eatedali”) in view of US PG Pub 2015/0089372 to Mandalia (“Mandalia”) and US PG Pub 2010/0086277 to Craner (“Craner”).
Regarding claim 51, “A method comprising: accessing a plurality of progress times corresponding to a plurality of devices viewing the media asset to determine whether each device has progressed beyond a particular time portion of the media asset” reads on method/system that provides a plurality of media contents (media asset) available to a plurality of users/devices based on the viewing progress of the users (abstract) disclosed by Eatedali and represented in Fig. 2.  Eatedali further discloses (¶0026) that the system tracks a viewing progress of the first media content by each of the plurality of users in the viewing group as represented in Fig. 3 (element 340).
As to “wherein each of the plurality of devices is remotely accessing a stored copy of the media asset” Eatedali discloses (¶0025) that the first media content in the ordered list of the plurality of media contents is accessed by the plurality of users in the viewing group as represented in Fig. 3 (element 330).
As to “in response to determining, based on the plurality of progress times, that every device of the plurality of devices has progressed beyond the particular time portion of the media asset: automatically causing to be displayed at the identified device an option…” Eatedali further discloses (¶0016, ¶0030) that based on the viewing progress of each of the plurality of users, the device provides a user with an option to participate in a discussion forum (perform an action) related to the media content, where the access to discussion forum is limited based on the progress of the user in viewing media contents. For example, as determined above that user 2 behind other users and has viewed episode 1 and not viewed episode 2, the device provides user 2 with an option to participate in a discussion forum related to episode 1 only. A discussion related to a television show may be segmented into discussions corresponding to each episode of the television show, and a user may be granted access to the discussions based on the user's progress in media contents 155, such as a discussion forum related to a television show having five (5) episodes, of which a user has viewed episode one and episode two, the user may be allowed to participate in discussions related to episodes one and two, but may be prevented from viewing and/or participating in discussions related to episodes three through five.
Eatedali meets all the limitations of the claim except “wherein a progress time for a respective device of the plurality of devices indicates what time portion of the media asset was accessed by the respective device.”  However, Mandalia discloses (¶0025) that a timeline indicates total length of the movie, where the progress bar displays progress times for a plurality of the users watching the same movie as represented in Figs. 2-4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Eatedali’s system by retrieving/using current progress time of the media asset for a plurality of users as taught by Mandalia in order to provide time indication of the status of the user and other users playing the same media asset on a progress bar which will enable a user to perform different actions playing the same content of another user (¶0016).
Combination of Eatedali and Mandalia meets all the limitations of the claim except “identifying a last device of the plurality of devices to have progressed beyond the particular time portion; and automatically causing to be displayed at the identified device an option to delete the stored copy of the media asset, wherein the stored copy of the media asset is deleted in response to selection of the option.”  However, Craner discloses (¶0049) that a user equipment that records programs is associated with multiple users in the family; (¶0147-¶0149) when multiple users are associated with a same recorded program, the device deletes program in response to delete request based on the updated progress time of the users; for example, the system determines that users John and Jane are watching the same program “New York: A Documentary” where John has viewed 118 minutes of 240 minutes of the documentary and Jane has viewed 30 minutes of the same documentary, and in response to a delete request from Jane, the system deletes only the portion of the documentary watched by Jane as represented in Figs. 21-25; (¶0076, ¶0085) the media guidance application of the device displays a delete prompt to the user to delete entire/portion of recorded program as represented in Figs. 6 and 9.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Eatedali and Mandalia’s systems by displaying an option to delete and deleting the media asset using the updated progress time of the users as taught by Craner in order to efficiently utilizing the space on a storage device (¶0002).

Regarding claim 52, “The method of claim 51, further comprising: determining, based on the plurality of progress times, a maximum progress time beyond which the plurality of devices stop accessing the stored copy of the media asset, wherein the maximum progress time is less than a total duration of the media asset” combination of Eatedali and Mandalia teaches this limitation, where Eatedali discloses (¶0022, ¶0026, ¶0027) that the visual presentations each user’s viewing progress associated with the first media content is displayed and the system further updates the status when the media asset is further viewed by the user; the device detects plurality of users viewing an ordered list of media content including “m” number of episodes as shown in Fig. 2, where the device determines that all the users have viewed episode 1 and all the users, except user 2, have viewed episode 2 and therefore user 2’s progress is behind (earliest play position) compared to other users in the media asset comprising ordered episodes, and Mandalia discloses (¶0035-¶0039) that the progress bar displays the progress times of the plurality of user devices where one of the user devices is behind in viewing the media content relative to the other user device; the total length of the media content is longer as represented in Fig. 3.

Regarding claim 53, “The method of claim 52, wherein the determining that every device of the plurality of devices has progressed beyond the particular time portion of the media asset comprises: determining an earliest progress time from the plurality of progress times, wherein the earliest progress time corresponds to the identified device; and determining whether the earliest progress time matches or is greater than the maximum progress time” combination of Eatedali and Craner teaches this limitation, where Eatedali discloses (¶0022, ¶0026, ¶0027) that the visual presentations each user’s viewing progress associated with the first media content is displayed and the system further updates the status when the media asset is further viewed by the user; the device detects plurality of users viewing an ordered list of media content including “m” number of episodes as shown in Fig. 2, where the device determines that all the users have viewed episode 1 and all the users, except user 2, have viewed episode 2 and therefore user 2’s progress is behind (earliest play position) compared to other users in the media asset comprising ordered episodes, and Craner discloses (¶0049) that a user equipment that records programs is associated with multiple users in the family; (¶0147-¶0149) when multiple users are associated with a same recorded program, the device deletes program in response to delete request based on the updated progress time of the users; for example, the system determines that users John and Jane are watching the same program “New York: A Documentary” where John has viewed 118 minutes of 240 minutes of the documentary and Jane has viewed 30 minutes of the same documentary, and in response to a delete request from Jane, the system deletes only the portion of the documentary watched by Jane as represented in Figs. 21-25.

Regarding claim 54, “The method of claim 51, further comprising causing to be displayed at the identified device a list of the plurality of devices” Eatedali discloses (¶0026) that the user is provided with a visual representation of each user's viewing progress, such that any user may be able to check the progress of each of the other users as represented in Fig. 2.

Regarding claim 55, “The method of claim 54, wherein the displayed list of the plurality of devices comprises an indicator of the progress time for each of the plurality of devices” Eatedali discloses (¶0022, ¶0026, ¶0027) that the visual presentations each user’s viewing progress associated with the first media content is displayed and the system further updates the status when the media asset is further viewed by the user; the device detects plurality of users viewing an ordered list of media content including “m” number of episodes as shown in Fig. 2, where the device determines that all the users have viewed episode 1 and all the users, except user 2, have viewed episode 2 and therefore user 2’s progress is behind (earliest play position) compared to other users in the media asset comprising ordered episodes.

Regarding claim 59, “The method of claim 51, wherein determining that every device has progressed beyond the particular time portion is further based on viewing histories corresponding to the plurality of devices” Eatedali discloses (¶0013, ¶0022, ¶0032) that the tracking module of the device automatically updates the progress of the user when the user watches a media content as represented in Fig. 3 (element 370).

Regarding claim 60, “The method of claim 51, wherein a first device of the plurality of devices has remotely accessed the copy of the media asset via a first provider and a second device of the plurality of devices has remotely accessed the copy of the media asset via a second provider” Eatedali discloses (¶0008, ¶0026) that the a first user of the viewing group may view a movie in media contents using a first online streaming service, such as Netflix, and a second user of the viewing group may view the same movie using a second online streaming service, such as Amazon.

Regarding claim 61, see rejection similar to claim 51.

Regarding claim 62, see rejection similar to claim 52.

Regarding claim 63, see rejection similar to claim 53.

Regarding claim 64, see rejection similar to claim 54.

Regarding claim 65, see rejection similar to claim 55.

Regarding claim 69, see rejection similar to claim 59.

Regarding claim 70, see rejection similar to claim 60.

Claims 56-58 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Eatedali in view of Mandalia and Craner as applied to claims 55 and 65 above, and further in view of US PG Pub 2016/0117067 to Ghosh (“Ghosh”).
Regarding claim 56, “The method of claim 55, further comprising: receiving a selection…and in response to receiving the selection…, presenting an interface to…for composing a communication directed to the first device” Eatedali discloses (¶0016, ¶0032) that the communication is transmitted to each user of plurality of users including a viewing update based on a viewing activity, where (¶0016) the user is provided with an option to participate in a discussion forum of the group of people associated with that particular media content, where the user post video, responses, reactions in the viewing group.
Combination of Eatedali, Mandalia, and Craner meets all the limitations of the claim except “receiving a selection of a first device from the list of the plurality of other devices…and presenting an interface to the identified device for composing a communication directed to the first device.” However, Ghosh discloses (¶0054-¶0056) that the first user is provided with the notification that the other user John Doe is viewing the same content and if the first user would like to communicate with the other user, and upon selecting “Yes” option, the first user is provided with an interface to send information along with text to the other user John Doe as represented in Figs. 4A and 4B.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Eatedali, Mandalia, and Craner’s systems by receiving a user selection and communicating with the user as taught by Ghosh in order to provide a shared content experience among other users of the same content (¶0011).

Regarding claim 57, “The method of claim 51, wherein the option is a first option, the method further comprising: causing to be displayed at the identified device a second option to perform a communicate operation; receiving a selection of the second option; and in response to receiving the selection of the second option, causing to be displayed at the identified device a list of a plurality of other devices, wherein the plurality of other devices does not include the identified device” combination of Eatedali and Ghosh teaches this limitation, where Eatedali discloses (¶0026) that the visual presentations of each user’s viewing progress associated with the first media content is displayed; (¶0027) the device identifies viewing progress of each of the plurality of users in the viewing group and based on the viewing progress, and the users, who finished (later than current play) viewing the first content, are provided with the second content, where the user who hasn’t finished (current play) viewing the first content is prevented from accessing the second content; (¶0022, ¶0026, ¶0027) user 2’s (first user) progress is behind compared to other users, where the other users do not include user 2 as represented in Fig. 2, and Ghosh discloses (¶0054-¶0056) that the first user is provided with the notification that the other user John Doe is viewing the same content and if the first user would like to communicate with the other user, and upon selecting “Yes” option, the first user is provided with an interface to send information along with text to the other user John Doe as represented in Figs. 4A and 4B.  

Regarding claim 58, “The method of claim 51, wherein the option is a first option, the method further comprising: causing to be displayed at the identified device a second option to perform a post to a social network operation; and in response to receiving a selection of the second option, presenting an interface to the identified device for transmitting a communication to a social network associated with the identified device” combination of Eatedali, Craner, and Ghosh teaches this limitation, where Eatedali discloses (¶0017, ¶0018, ¶0023) that the user uses a social media account to add friends in the viewing group by interacting between a social media website and the media service, and Ghosh discloses (¶0055) that the user of the device entered a shared mode by inputting text into the text field and tapping “post” to share with other users in the group.

Regarding claim 66, see rejection similar to claim 56.

Regarding claim 67, see rejection similar to claim 57.

Regarding claim 68, see rejection similar to claim 58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425